 

10
11
12
13
14
15
16
17
18
19

20 If

21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT sons —
United States Attorney i : iL f= ;
GRANT RABENN , Anes B

Assistant United States Attorney - JUN 20 2019
2500 Tulare Street, Suite 4401 _—
Fresno, CA 93721

Telephone: (559) 497-4000 EAST
Facsimile: (559) 497-4099 BY aia

 

 
 
 

Attorneys for Plaintiff

United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:17-CR-00301-DAD
Plaintiff, — ORDER TO UNSEAL INDICTMENT AND
WARRANT OF ARREST
Vv.

BRYAN CONNOR HERRELL

Defendants.

 

 

 

 

The indictment and warrant of arrest in this case, having been sealed by Order of this Court,
pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure, and it appearing that it no longer need
remain secret, it is HEREBY ORDERED that the indictment and warrant of arrest be unsealed and made

public record for Bryan Connor Herrell.

  

ub & Mba

“SHELA K. OBERTO
U.S. Magistrate Judge

Dated: June ZQ_, 2019

 

 
